DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "data store" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, a person of ordinary skill in the art would not be able to determine the scope of the claim.
Claims 14-16 are dependent on Claim 13 and are rejected for the same reasons.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,290,180 B1 to Kounev et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Kounev anticipated the claims of the instant application.
Allowable Subject Matter
Regarding Claims 1-20 no prior art rejection is given.
Regarding Claim 1, the prior art does not teach or suggest a device, comprising:
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
based on location data of two transceivers, determining, within a modeled space
that models a physical space, a Fresnel zone of the two transceivers;
defining, within the modeled space, a group of rectangles that are situated along a line of sight between the two transceivers and overlap the Fresnel zone of the two transceivers,
wherein a rectangle of the group of rectangles is oriented according to cardinal directions of the modeled space;
requesting, from a data store, modeled objects, representative of physical objects of the physical space, that are determined to be in a buffer region, representing a combination of the group of rectangles, which overlaps the Fresnel zone; and
determining whether the signal is obstructed based on the modeled objects
received from the data store.
	Regarding Claim 13, the prior art does not teach or suggest a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising,
comprising:
based on location data of two transceivers, determining, within a modeled space that models a physical space, a Fresnel zone associated with the two transceivers;
defining rectangles that are positioned along a line of sight between the two transceivers, the rectangles collectively representing a buffer region that encompasses a Fresnel zone of the two transceivers, wherein a rectangle of the rectangles is oriented to align with cardinal directions of the modeled space independent of an angle of the line of sight relative to one of the cardinal directions; and
receiving, from the data store, a modeled object representative of a physical object of the physical space, which is determined to be in the buffer region that encompasses the Fresnel zone.
Regarding Claim 17, the prior art does not teach or suggest a method, comprising:
determining, by a device comprising a processor, a Fresnel zone associated with two transceivers;
defining, by the device, within a modeled space that models a physical space, a group of rectangles that are situated along a line of sight between the two transceivers and overlap the Fresnel zone of the two transceivers, wherein a rectangle of the group of rectangles is oriented according to cardinal directions of the modeled space; and
requesting, by the device from a data store, a modeled object representative of a physical object of the physical space, that is determined to be in the buffer region that overlaps the Fresnel zone.
United States Patent Application Publication 2021/0120518 A1 to Ryabko et al. discloses a method for determining the height of a transceiver needed to avoid interference with the Fresnel zone, but does not disclose the above.
United States Patent Application Publication 2016/0269911 A1 to Cheng et al. discloses
a system for link determination based on a Fresnel zone, but does not disclose the above.
United States Patent Application Publication 2009/0319236 A1 to Blaushtein et al. discloses a system for determining obstruction of a wireless link, but does not disclose the above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        09/23/2022